Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on February 07, 2022 have been received.
Claims 1-15 are pending in this application and are being examined on the merits to the extent they read on the elected species (Also see Restriction/Election below).

Restriction/Election:
Applicant’s election of the species “killed body of Enterococcus faecalis” in the reply filed on 02/07/2022 is acknowledged. Claims 1 and 9 are amended in the same reply. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



            The invention appears to employ a specific strain of Enterococcus faecalis EF-2001.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
       	 
	Applicant specification paragraph [0043] states that the Enterococcus faecalis is commercially available. However, the Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material (see MPEP 2404.01).
Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
            
Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “… administering a therapeutically effective amount of a killed body of Enterococcus faecalis…”.
In this case, the recitation “therapeutically effective amount” in claim 1 is indefinite because the therapeutically effective amount of E. faecalis being encompassed by this recitation is not defined. There is no special definition in the specification for the claimed “therapeutically effective amount” limitation. As such the scope of the claim is not clear.
Suggestion: define the therapeutically effective amount in numerical terms.

Claim 9 reads “a method for preventing a muscle weakness-related disease comprising administering a therapeutically effective amount of a killed body of Enterococcus faecalis to an individual”. 
In this case, the recitation “therapeutically effective amount” in claim 9 is indefinite because the therapeutically effective amount of E. faecalis being encompassed by this recitation is not defined. There is no special definition in the specification for the claimed “therapeutically effective amount” being administered according to the claimed method. As such the scope of the claimed method is not clear.
Suggestion: define the therapeutically effective amount in numerical terms.

	

Suggestion to obviate the rejection: for example, delete "weakly".
	
Claim 5 recites the limitation "the composition" in 1.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 does not recite a composition but recites a killed body of Enterococcus faecalis.
Suggestion: for example, provide antecedent basis or define the composition.

Claim 12, line 4, recites the phrase “weakly” (weakly acidic), however “weakly” is a relative term that renders the claim indefinite. In this case, applicant specification does not define the intended scope (e.g. pH) of the claimed culture as such the metes and bounds of the claim is not exactly set forth. 
Suggestion to obviate the rejection: for example, delete "weakly".

In claim 15 the recitation “a mineral (electrolyte)” renders the claim indefinite because it is unclear whether the limitation following the phrase a mineral is part of the claimed invention.  See MPEP § 2173.05(d).
Suggestion to obviate the rejection: for example, delete “(electrolyte)”.

In claim 15 the Markush group “further comprises one or more additives selected from a nutrient, a vitamin, a mineral (electrolyte), a synthetic flavor, a natural flavor, a colorant, an enhancer, pectic acid, a pectate, alginic acid, an alginate, an organic acid, a protective colloidal thickener, a pH adjusting agent, a stabilizer, an antiseptic, glycerin, an alcohol, a carbonating agent, or pulp” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7, line 3, recites the broad recitation “dystrophy”, and the claim also recites, for example, “spinal muscular amyotrophy “which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Suggestion: delete “dystrophy”.

In the present instance, claim 14, line 3, recites the broad recitation “dystrophy”, and the claim also recites, for example, “spinal muscular amyotrophy “which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Suggestion: delete “dystrophy”.
	



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 3, 8, 11 are 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 3, the recitation “wherein the Enterococcus faecalis is killed Enterococcus faecalis EF-2001” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion: Cancel claim 3.

In claim 8, the recitation “wherein Enterococcus faecalis, a culture solution, or a killed body thereof” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion: replace “Enterococcus faecalis, the culture solution, or the killed body thereof” with -- killed body of Enterococcus faecalis--.  

In claim 11, the recitation “wherein the Enterococcus faecalis is killed Enterococcus faecalis EF-2001” fails to further limit the subject matter of the claim 9 upon which it depends.
Suggestion: Cancel claim 11.

In claim 15, the recitation “wherein the Enterococcus faecalis is killed Enterococcus faecalis EF-2001” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion: replace “Enterococcus faecalis, the culture solution, or the killed body thereof” with -- killed body of Enterococcus faecalis--.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Medicine and Biology, 2007, Vol. 15, No. 9, p. 289-294) in view of Lieffers et al. (British Journal of Cancer, 2012, Vol. 107, p. 931-936).

Claim interpretation:
As explained in the 112 (b) rejection above in detail, the “therapeutically effective amount” in claim 9 is not specifically defined. Applicant’s specification does not provide a specific definition for a “therapeutically effective amount” of the killed body of Enterococcus faecalis, however, for example, according to applicant’s specification paragraph [0055] copied below “the effective amount of the composition according to the present invention may vary depending on the patient's age, sex, and weight. In general, the composition may be administered in an amount of 0.1 mg to 100 mg … per 1 kg 
[0055] Specifically, the effective amount of the composition according to the present invention may vary depending on the patient's age, sex, and weight. In general, the composition may be administered in an amount of 0.1 mg to 100 mg, preferably 0.2 mg to 17 mg per 1 kg weight daily or every other day or one to three times a day. However, the effective amount may increase or decrease depending on the route of administration, severity of obesity, sex, weight, age, and the like, and thus the dosage does not limit the scope of the present invention in any way.

In this case, regarding claims 9-11, Gu et al. teach administering a killed body Enterococcus faecalis in an amount of 200 mg/Kg daily to an individual (administration of 200 mg/kg daily EF 2001 [Symbol font/0xD2] which is composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, supplied by Nihon BRM Co. Ltd., to mice) (see for example, p. 290 left-hand column last paragraph-continued on right-hand column 1st-4th paragraphs). Gu et al. teach the treatment is promising for treatment of cancer patients (see p. 293 “Discussion” both columns).
Regarding the product-by-process limitations in claim 12, because Gu et al. teach killed Enterococcus faecalis EF-2001 supplied by Nihon BRM Co. Ltd., therefore the killed Enterococcus faecalis EF-2001 taught by Gu et al. appears to be the same as the claimed killed body of Enterococcus faecalis EF-2001 even if the steps of the process of producing it are not explicitly taught.
Regarding claim 15, Gu et al. teach the killed body of Enterococcus faecalis further comprises one or more additives selected from a mineral, … , a stabilizer (EF 2001 [Symbol font/0xD2] composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, dextrin and gelatin, which are stabilizer and thickeners and further suspended in physiological saline, which is sodium chloride in water) (see for example, p. 290 right-hand column 1st paragraph). 

Gu et al. do not teach the disease is sarcopenia or muscle atrophy (claim 13), and wherein the muscle atrophy is a disease selected from the group consisting of disuse atrophy, …  (claim 14).
nd paragraph below Table 4.).
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention knowing the prevalence of sarcopenia and muscle atrophy in cancer patients has been associated with reduced survival of cancer therapy (as taught by Lieffers et al.) would have been motivated to apply the method taught by Gu et al. with a reasonable expectation of success in administering the killed body Enterococcus faecalis in the claimed amount to an individual and provide the claimed method for preventing a muscle-weakness related disease, wherein said disease is sarcopenia or muscle atrophy and wherein the muscle atrophy is disuse atrophy. Because, Gu et al. teach administering a killed body Enterococcus faecalis in an amount of 200 mg/Kg daily to an individual, and the treatment is promising for treatment of cancer patients, and further because Lieffers et al. teach prevalence of sarcopenia in cancer patients with muscle atrophy as consequence of inactivity and bed rest.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Medicine and Biology, 2007, Vol. 15, No. 9, p. 289-294) in view of Lieffers et al. (British Journal of Cancer, 2012, Vol. 107, p. 931-936).

Claim interpretation:
As explained in the 112 (b) rejection above in detail, the “therapeutically effective amount” in claim 1 is not specifically defined. Applicant’s specification does not provide a specific definition for a “therapeutically effective amount” of the killed body of Enterococcus faecalis, however, for example, according to applicant’s specification paragraph [0055] copied below “the effective amount of the composition according to the present invention may vary depending on the patient's age, sex, and 
[0055] Specifically, the effective amount of the composition according to the present invention may vary depending on the patient's age, sex, and weight. In general, the composition may be administered in an amount of 0.1 mg to 100 mg, preferably 0.2 mg to 17 mg per 1 kg weight daily or every other day or one to three times a day. However, the effective amount may increase or decrease depending on the route of administration, severity of obesity, sex, weight, age, and the like, and thus the dosage does not limit the scope of the present invention in any way.

In this case, regarding claims 1-3 Gu et al. teach administering a killed body Enterococcus faecalis in an amount of 200 mg/Kg daily to an individual (administration of 200 mg/kg daily EF 2001 [Symbol font/0xD2] which is composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, supplied by Nihon BRM Co. Ltd., to mice) (see for example, p. 290 left-hand column last paragraph-continued on right-hand column 1st-4th paragraphs). Gu et al. teach the treatment is promising for treatment of cancer patients (see p. 293 “Discussion” both columns).
Regarding the product-by-process limitations in claim 4, because Gu et al. teach killed Enterococcus faecalis EF-2001 supplied by Nihon BRM Co. Ltd., therefore the killed body of Enterococcus faecalis EF-2001 taught by Gu et al. appears to be the same as the claimed killed Enterococcus faecalis EF-2001 even if the steps of the process of producing it are not explicitly taught.
Regarding claim 8, Gu et al. teach the killed body of Enterococcus faecalis further comprises one or more additives selected from a mineral, … , a stabilizer (EF 2001 [Symbol font/0xD2] composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, dextrin and gelatin, which are stabilizer and thickeners and further suspended in physiological saline, which is sodium chloride in water) (see for example, p. 290 right-hand column 1st paragraph). 
Regarding claim 5, increase in the expression of HSP70 protein or SOD1 protein in a muscle cells, although Gu et al. is silent with respect to the expression of HSP70 protein or SOD1 protein in a muscle cell, however because the killed body of Enterococcus faecalis is structurally same as the claimed killed Enterococcus faecalis as such it inherently possesses the claimed property or properties, i.e., increases expression of HSP70 protein or SOD1 protein in a muscle cell.

Gu et al. do not teach the individual that is suffering from a muscle weakness-related disease (claim 1), the disease is sarcopenia or muscle atrophy (claim 6), and wherein the muscle atrophy is a disease selected from the group consisting of disuse atrophy, …  (claim 7).
However, Lieffers et al. teach prevalence of muscle weakness-related disease sarcopenia in cancer patients with muscle atrophy as consequence of inactivity and bed rest (disuse atrophy) (p. 935 right-hand column paragraph below Table 4.), and further teach sarcopenia has been associated with reduced survival of cancer therapy (p. 935 left-hand column 2nd paragraph below Table 4.).
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention knowing the prevalence of sarcopenia and muscle atrophy in cancer patients has been associated with reduced survival of cancer therapy (as taught by Lieffers et al.) would have been motivated to apply the method taught by Gu et al. with a reasonable expectation of success in administering the killed body Enterococcus faecalis in the claimed amount to an individual and provide the claimed method for preventing a muscle-weakness related disease, wherein said disease is sarcopenia or muscle atrophy and wherein the muscle atrophy is disuse atrophy. Because, Gu et al. teach administering a killed body Enterococcus faecalis in an effective amount (200 mg/Kg daily) to an individual, and the treatment is promising for treatment of cancer patients, and further because Lieffers et al. teach prevalence of sarcopenia in cancer patients with muscle atrophy as consequence of inactivity and bed rest.
Conclusion(s):
No claim(s) is allowed at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651